Title: To James Madison from Edmund Randolph, 26 September 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg Sepr. 26. 1789.
As soon as I had recovered my attention to business, I entered upon the chastisement of my notes. But I found it impossible to retrace the subject, so as to square with the resolutions proposed, without the possession of those resolutions. But I have them not, except in a mutilated state. Indeed I have an apprehension, that were I to dilate the notes, I should mingle inadvertently much of what I have heard since, without being able to separate it from what occurred then. I have therefore resolved to send the notes to you, as I have them; not caring as to the form, in which they are submitted to the eye of a friend.
The assembly draws nears [sic], and will probably, if some persons can satisfy themselves of the propriety of saying any thing on the subject, remonstrate with the senate upon shutting their doors. Nothing restrains me from concurring, but a doubt, whether it may not pave the way for real incroachments from the state-legislatures.
The president is supposed to have written to Mr. Adams, while titles were in debate, that if any were given, he would resign. Whether it be true or not, it is a popular report. However I question if even this, added to his services will draw forth from the assembly an address of congratulation. I will endeavour to prevent any pain to him, or imputation on Virginia. But I fear the ardor of those, who wish to be conspicuous, will not suffer them to be prudent. Yrs. mo. afftely
E. R.
